 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 1 of 10 - Page ID # 145




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD OTTO HANSEN,                                         8:20CV63

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

THE CITY OF SUPERIOR,
NEBRASKA, et al.,

                    Defendants.


       This matter is before the court for an initial review of Plaintiff’s pro se, in
forma pauperis Complaint (Filing No. 1) to determine whether summary dismissal
is appropriate under 28 U.S.C. § 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

       Plaintiff, a resident of Superior, Nebraska, filed this action on February 11,
2020, against the City of Superior, its Mayor, six members of the City Council, the
City Clerk, the City’s Nuisance Abatement Officer, the City’s Director of Planning
and Zoning, and an indeterminate number of Jane and John Does, who are generally
described as officers, agents, servants, and employees of the City, or persons who
are in active concert or participation with them. Plaintiff’s Complaint contains six
numbered claims, which may be briefly summarized as follows:

       1.     Plaintiff alleges that on February 7, 2013, the City Clerk notified him
that a citizen complaint regarding his real property was on the agenda for the City
Council meeting on February 11, 2013. Plaintiff claims the notice was untimely and
otherwise violated his right to procedural due process under the Fifth and Fourteenth
Amendments.

      2.    Plaintiff alleges that the City Council members voted on February 11,
2013, to institute nuisance abatement proceedings against his property. Plaintiff
 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 2 of 10 - Page ID # 146




claims this action violated his right to procedural due process and also interfered
with his right to free speech under the First Amendment. In addition, Plaintiff claims
the action was illegal and inequitable under Nebraska law. He alleges that Nebraska
statutes do not permit cities to abate nuisances on their own, but instead must file
suit in county court. Plaintiff also alleges that the City’s Zoning Officer had decided
not to institute nuisance abatement proceedings against Plaintiff’s property, and he
claims the City Council’s decision “is in violation of the principle of res judicata.”

       3.     Plaintiff alleges that the Mayor violated his constitutional rights under
the First, Fifth, and Fourteenth Amendments by not overriding the City Council’s
action on February 11, 2013.

       4.    Plaintiff alleges that on February 19, 2013, the City Clerk violated his
rights to equal protection and due process by ordering that items stored outside on
the real property be removed or stored inside a building by March 20, 2013.

      5.     Plaintiff disputes that the City’s nuisance abatement ordinance requires
personal property to be stored inside, and alleges his property is zoned for outside
storage. Plaintiff also alleges that the City’s decision was arbitrary and capricious
because it was known that Plaintiff did not have the financial resources to take
corrective action by March 20, 2013.

      6.     Plaintiff alleges that on February 10 and 11, 2016, the City’s Nuisance
Abatement Officer, the City’s Director of Planning and Zoning, and the Jane and
John Doe defendants seized the “alleged external nuisance property.” Plaintiff
claims this action violated his right to procedural due process and also constituted
an unreasonable search and seizure in violation of the Fourth Amendment.

      Plaintiff requests the court to issue “an appropriate declaratory judgment,” to
enjoin Defendants “from enforcing their ordinances through their incompetent City
Council meetings acting as a municipal court,” and to award “an appropriate amount
of damages.”



                                          2
 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 3 of 10 - Page ID # 147




                     II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).
Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their claims
across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                  III. DISCUSSION

       The statute of limitations for 42 U.S.C. § 1983 actions is governed by the
limitations period for personal injury cases in the state in which the cause of action
arose.1 Wallace v. Kato, 549 U. S. 384, 387 (2007). In Nebraska, § 1983 actions are
limited by a four-year statute of limitations. See Montin v. Estate of Johnson, 636
F.3d 409, 412-13 (8th Cir. 2011); Neb. Rev. Stat. § 25-207. Although state law

      1
       Although the statute of limitations is an affirmative defense, a district court
may properly dismiss an in forma pauperis complaint before service when it is
apparent from the face of the complaint that the statute of limitations has run. Myers
v. Vogal, 960 F.2d 750, 751 (8th Cir.1992).
                                         3
 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 4 of 10 - Page ID # 148




establishes the statute of limitations for § 1983 actions, federal law controls on the
issue of when the statute of limitations begins to run. Wallace, 549 U.S. at 388;
Montin, 636 F.3d at 413. The standard rule is that accrual occurs when the plaintiff
has a complete and present cause of action, that is, when the plaintiff can file suit
and obtain relief. Wallace, 549 U.S. at 388.

        While the last action of which Plaintiff complains—the seizure of his personal
property on February 11, 2016—allegedly occurred exactly four years before he
filed this lawsuit, his claims accrued much earlier than that. The situation in this case
is comparable to that presented in Humphrey v. Eureka Gardens Pub. Facility Bd.,
891 F.3d 1079 (8th Cir. 2018), in which African-American homeowners brought a
§ 1983 action against a public facility board and other defendants, alleging the
decision to install grinder sewer systems instead of less-expensive gravity sewer
systems in their homes violated their rights to procedural due process, substantive
due process, and equal protection. The United States Court of Appeals for the Eighth
Circuit affirmed the district court’s dismissal of the action as time-barred, and held
that the applicable three-year statute of limitations (for personal-injury actions under
Missouri law) began to run when the homeowners were notified of the board’s
decision, rather than when they incurred additional costs with the installation of the
systems. The Court of Appeals explained:

            Our resolution of this dispute is guided by Delaware State
      College v. Ricks, 449 U.S. 250, 101 S.Ct. 498, 66 L.Ed.2d 431 (1980),
      and Chardon v. Fernandez, 454 U.S. 6, 102 S.Ct. 28, 70 L.Ed.2d 6
      (1981) (per curiam). In Ricks, a college professor filed a Title VII
      complaint alleging he was denied tenure based on his national origin.
      449 U.S. at 254, 101 S.Ct. 498. The college notified the professor that
      the tenure committee had voted to deny him tenure, but did not
      terminate his employment until a year later. Id. at 252-53, 101 S.Ct.
      498. The Supreme Court held that the professor’s complaint was time-
      barred under Title VII’s statute of limitations, as the professor’s claim
      had accrued once he was notified of the allegedly discriminatory
      decision to deny him tenure, not when he was actually terminated. Id.
      at 257-58, 101 S.Ct. 498. According to the Court, “the only alleged
      discrimination occurred—and the filing limitations period therefore
      commenced—at the time the tenure decision was made and

                                           4
 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 5 of 10 - Page ID # 149




      communicated to [the professor]. That is so even though one of the
      effects of the denial of tenure—the eventual loss of a teaching
      position—did not occur until later.” Id. at 258, 101 S.Ct. 498 (footnote
      omitted). The professor’s termination was not a “continuing violation”
      of Title VII, but was instead “a delayed, but inevitable, consequence of
      the denial of tenure.” Id. at 257-58, 101 S.Ct. 498. In Chardon, the
      Court extended the reasoning of Ricks to determine the accrual date for
      a § 1983 claim of discriminatory termination. 454 U.S. at 7-8, 102 S.Ct.
      28. More specifically, the Court held that the decision to terminate was
      the allegedly discriminatory act, and that the employee’s claims
      accrued when he was notified of that decision, even though he was not
      actually terminated until a later date. Id. at 8, 102 S.Ct. 28.

             Applying the same principles here, the Humphreys’ claims
      accrued in October 2011, when they were notified of the allegedly
      discriminatory decision to install the grinder systems instead of gravity
      systems at their residences. The installation of the pumps and the
      Humphreys’ continuing responsibility for the additional expenses they
      entail, like the professor’s ultimate termination in Ricks, are delayed,
      but inevitable, consequences of that decision.

             According to the Humphreys, their claims did not accrue in
      October 2011, because they lacked standing to bring their claims at that
      time. We disagree. When the Humphreys learned of the allegedly
      discriminatory decision in October 2011, they could have sought
      declaratory or injunctive relief, and later added demands for
      compensatory damages once they incurred actual financial harm. See
      Chardon, 454 U.S. at 8, 102 S.Ct. 28; id. at 9, 102 S.Ct. 28 (Brennan,
      J., dissenting) (“The thrust of the Court’s decision is to require a
      potential civil rights plaintiff to measure the time for filing his claim
      from the moment some form of injunctive relief first becomes
      available.”).

Id. at 1081.

       So, too, in this case, the seizure of Plaintiff’s personal property was a delayed,
but inevitable, consequence of his failure to comply with the City Council’s order
that he remove or store the items inside a building. The February 19, 2013 letter from
the City Clerk advised Plaintiff that to avoid any further official action, he needed
                                             5
 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 6 of 10 - Page ID # 150




to clear the real property within one month’s time. (Filing No. 1-1, p. 5.) According
to a letter from the City’s Director of Planning and Zoning, dated February 26, 2016,
Plaintiff’s property was declared a nuisance on May 27, 2014, and the City Council
voted to abate the nuisance on June 23, 2014, but the abatement was not carried out
until February 10-11, 2016. (Filing No. 1-1, p. 7.)

        In this regard, the court takes judicial notice that Plaintiff filed two earlier
actions in this court challenging the constitutionality of the City’s decisions.2 In the
first case, which was filed on May 8, 2013, Plaintiff attached a copy of the City
Clerk’s February 19, 2013 letter to his complaint and sought to obtain an injunction
against the enforcement of the City’s nuisance abatement ordinance. (See Case No.
4:13CV3098, Filing No. 1.) This court abstained from exercising jurisdiction under
the doctrine of Younger v. Harris, 401 U.S. 37 (1971), and dismissed the case
without prejudice. See Hansen v. City of Superior, No. 4:13CV3098, 2013 WL
4500694 (D. Neb. Aug. 21, 2013). In the second case, which was filed on June 27,
2014, Plaintiff attached exhibits to his complaint which show he was notified that
the City Council had declared his property a nuisance on May 27, 2014, and that the
City would abate the nuisance unless the property was cleared by June 22, 2014. The
notice also advised Plaintiff of his right to request a hearing. (See Case No.
4:14CV3137, Filing No. 1.) This court again abstained from exercising jurisdiction
over Plaintiff’s claim for injunctive relief, but on its own motion granted Plaintiff
leave to file an amended complaint to state an actionable § 1983 claim for monetary
relief. See Hansen v. City of Superior, No. 4:14CV3137, 2014 WL 4659397 (D. Neb.
Sept. 17, 2014). The case was dismissed without prejudice on December 3, 2014,
after Plaintiff failed to file an amended complaint. (See Case No. 4:14CV3137,
Filing No. 9.)

      Plaintiff thus appears to have had a “complete and present cause of action” for
any procedural due process violation no later than June 23, 2014, which means he is
barred by the applicable four-year statute of limitations from pursuing such a claim

      2
        The court can sua sponte take judicial notice of its own records and files, and
facts which are part of its public records. United States v. Jackson, 640 F.2d 614,
617 (8th Cir. 1981). Judicial notice is particularly applicable to the court’s own
records of prior litigation closely related to the case before it. Id.
                                            6
 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 7 of 10 - Page ID # 151




for monetary damages and declaratory relief.3 Moreover, no due process violation is
reasonably inferable from Plaintiff’s pleadings.

       In general, procedural due process requires that a hearing before an impartial
decision maker be provided at a meaningful time, and in a meaningful manner, prior
to a governmental decision which deprives individuals of a liberty or property
interest. Mathews v. Eldridge, 424 U.S. 319, 332-33 (1976). The Eighth Circuit has
held that “where a property owner is given written notice to abate a hazard on his or
her property and has been given an opportunity to appear before the proper municipal
body considering condemnation of the property, no due process violation occurs
when the municipality abates the nuisance pursuant to the condemnation notice.”
Samuels v. Meriwether, 94 F.3d 1163, 1166-67 (8th Cir. 1996); see Hagen v. Traill
County, 708 F.2d 347, 348 (8th Cir. 1983) (in nuisance abatement case, county and
city officials provided adequate procedural protection to plaintiff prior to destruction
of his property when officials gave plaintiff oral and written notice of the hazard,
plaintiff attended meetings to discuss the issue, and plaintiff failed to take any action
to abate the nuisance); Hedrick v. Pfeiffer, 10 F. Supp. 2d 1106, 1111 (D. Neb. 1998)
(no procedural due process violation where property owner received notice and
attended city council meeting at which he was given an opportunity to show cause
why the condition of his property was not a nuisance, and later received notice of
the city resolution declaring property a nuisance and setting deadlines for abatement
of that nuisance), aff’d, 175 F.3d 1024 (8th Cir. 1999).

       Plaintiff’s Complaint does not contain sufficient facts to establish a procedural
due process violation. Its conclusory allegations that various procedural due process
protections were absent do not satisfy federal pleading requirements. See Fed. R. Civ
P. 8(a)(2) (a pleading must contain “a short and plain statement of the claim showing
that the pleader is entitled to relief”). “A pleading that offers ‘labels and conclusions’
or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal,

      3
        “[A]n action for declaratory relief will be barred to the same extent the
applicable statute of limitations bars the concurrent legal remedy.” Algrant v.
Evergreen Valley Nurseries Ltd. P’ship, 126 F.3d 178, 181 (3d Cir. 1997) (citing
cases). Plaintiff’s request for injunctive relief is limited to his claim that the City
does not have independent authority under Nebraska law to abate nuisances.
                                           7
 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 8 of 10 - Page ID # 152




556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice
if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.
(quoting Twombly, 550 U.S. at 557)

       Plaintiff’s Complaint also fails to state a viable Fourth Amendment claim.
“[I]in determining whether a government seizure violates the Fourth Amendment,
the seizure must be examined for its overall reasonableness.” Samuels, 94 F.3d at
1167 (citing Soldal v. Cook County, 506 U.S. 56, 71 (1992)). The Eighth Circuit
stated in Samuels that “an abatement carried out in accordance with procedural due
process is reasonable in the absence of any factors that outweigh governmental
interests.” Id. at 1168. Finding that “the City acted pursuant to a noticed hearing and
a resolution effectuating municipal ordinances,” and that the plaintiffs “failed to
raise any factual issues that advance a valid claim of unreasonable behavior on the
part of the City or its agents,” the Court of Appeals held that “no violation of the
Fourth Amendment occurred.” Id.; see also Hedrick, 10 F. Supp. 2d at 1112 (because
city personnel acted pursuant to a noticed hearing and city council resolution, and
plaintiff failed to make any showing of unreasonable behavior, there was no Fourth
Amendment violation when property was seized). Thus, even if Plaintiff’s Fourth
Amendment claim is not time-barred with respect to property seized on February 11,
2016, there is no factual basis for the claim.

       Plaintiff’s final § 1983 claim is that the City Council members violated his
First Amendment rights because the decision at the meeting on February 11, 2013,
to institute nuisance abatement proceedings, allegedly “was made after Plaintiff …
challenged other irrelevant allegations made by defendant Fox in said meeting!”
(Filing No 1, p. 10.) “Generally, the statute of limitations clock begins to run on First
Amendment retaliation claims immediately after the retaliatory act occurred.”
Rassier v. Sanner, No. CV 17-938 (DWF/LIB), 2020 WL 1082492, at *6 (D. Minn.
Mar. 6, 2020) (quoting Geka v. Vasiliades, 814 F.3d 890, 894 (7th Cir. 2016)).
Because Plaintiff evidently was aware of the alleged retaliatory act when he attended
the City Council meeting on February 11, 2013, this claim, like his procedural due
process claim, is barred by the four-year statute of limitations. See, e.g., Ashokkumar
v. Elbaum, 932 F. Supp. 2d 99, 1015-16 (D. Neb. 2013) (doctoral student’s § 1983
due process and First Amendment retaliation claims against multiple professors,

                                           8
 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 9 of 10 - Page ID # 153




who refused to serve as her academic advisors and allegedly pressured other
professors to do the same, accrued, for limitations purposes, on the dates that student
became aware that those professors refused to serve as her advisors or pressured
others not to serve).

       Because Plaintiff’s Complaint fails to state a claim upon which relief may be
granted under 42 U.S.C. § 1983, the court need not discuss whether a plausible claim
for relief is stated under Nebraska law. Without a viable federal question to decide,
the court will not exercise its supplemental jurisdiction in this case. See 28 U.S.C. §
1367 (c)(3) (providing that when a district court has disposed of all federal claims
that conferred original jurisdiction under 28 U.S.C. § 1331, it may decline to exercise
supplemental jurisdiction over remaining state law claims). Usually, the dismissal
of the federal claims “will point toward declining to exercise jurisdiction over the
remaining state-law claims,” Wilson v. Miller, 821 F.3d 963, 971 (8th Cir. 2016)
(quotation omitted), and the court finds no reason to make an exception here.4

        Although Plaintiff’s federal constitutional claims are now subject to dismissal
under 28 U.S.C. § 1915(e)(2), the court on its own motion will give Plaintiff 30 days
to file an Amended Complaint which states a claim upon which relief may be granted
under 42 U.S.C. § 1983. If an Amended Complaint is filed within 30 days, the court
will conduct another initial review. If an Amended Complaint is not filed within 30
days, the action may be dismissed without further notice.

                                 IV. CONCLUSION

      Plaintiff’s Complaint fails to state a claim upon which relief may be granted
under 42 U.S.C. § 1983, and the court declines to exercise supplemental jurisdiction
over any state-law claim in the absence of a viable § 1983 claim.




      4
        In deciding whether to exercise supplemental jurisdiction, a court considers
“factors such as judicial economy, convenience, fairness and comity.” Glorvigen v.
Cirrus Design Corp., 581 F.3d 737, 749 (8th Cir. 2009) (quoting Quinn v. Ocwen
Fed. Bank FSB, 470 F.3d 1240, 1249 (8th Cir. 2006)).
                                         9
 8:20-cv-00063-RGK-PRSE Doc # 9 Filed: 08/21/20 Page 10 of 10 - Page ID # 154




      IT IS THEREFORE ORDERED:

       1.     On the court’s own motion, Plaintiff shall have 30 days in which to file
an Amended Complaint. Failure to file an Amended Complaint within 30 days will
result in the court dismissing the case without prejudice, and without further notice
to Plaintiff.

       2.     If Plaintiff files an Amended Complaint, he shall restate the allegations
of the Complaint (Filing No. 1) and any new allegations. Failure to consolidate all
claims into one document may result in the abandonment of claims. Plaintiff is
warned that an Amended Complaint will supersede, not supplement, his prior
pleadings. However, Plaintiff does not need to refile any exhibits that are attached
to the original Complaint.

      3.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event he files an Amended Complaint.

     4.   The clerk of the court is directed to set the following pro se case
management deadline: September 21, 2020, check for amended complaint.

      Dated this 21st day of August, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                          10
